PER CURIAM.
The State of Florida concedes that the sentence imposed in connection with the child abuse charge, as contained in count two of the Information, exceeds that which is permitted by law. Accordingly, that sentence must be vacated and this cause remanded to the trial court so that the defendant can be resentenced in connection with count two.
*431As far as all of the other issues raised by the appellant are concerned, we find them to be without merit and, accordingly, affirm the actions of the trial court with regard thereto.
Affirmed in part and reversed in part and remanded.
LEVY and GERSTEN, JJ., concur.